Citation Nr: 1332381	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


REMAND

The Board has previously remanded the Veteran's case in October 2009, January 2010, and most recently in January 2012.  Each of those remands was required to obtain treatment records from various VA Medical Centers (VAMC) where the Veteran reportedly received treatment for his claimed right ankle disorder.  After the last remand, reasonable efforts to obtain all of the Veteran's VA treatment records had been made and all available records have been obtained.  

The prior remands also required additional VA examinations to be conducted.  The medical opinions expressed lacked supporting rationale and neglected to consider the Veteran's statements concerning symptoms experienced in service and post service in their determinations as to whether the Veteran's claimed symptoms were consistent with his complaints through the years, or whether the complaints were consistent with the current disorder.  

The April 2006 VA examination report indicated that there was x-ray evidence of minimal arthritis of the right ankle.  However, the April 2010 VA examination report indicated an absence of degenerative changes (arthritis) of the right ankle on x-ray examination.  VA examinations conducted in November 2010 and February 2012 did not include x-ray examination of the Veteran's ankle.    

Given the deficiencies in the prior VA examinations, including the most recent examination conducted in February 2012, the Board must remand this case for another medical opinion.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded another VA examination, to determine the etiology of any right ankle disorder found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

X-ray examination of both ankles should be conducted.  The examining radiologist and examining VA physician should specifically indicate whether or not there is evidence of arthritis in either or both ankles.  If arthritis is present, indicate if it is equal and symmetrical in both ankles as to be expected with ageing.  If arthritis is only present, or more severe, in the right ankle indicate if it is consistent with the residuals of the severe sprain injuries sustained during service.

The examiner must provide an opinion, in light of the examination findings including the x-ray evidence, the evidence of record, and with consideration of the Veteran's statements, whether any right ankle disorder found is related to his military service, including the multiple right ankle sprain injuries documented during service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.  See Stegall, 11 Vet. App. at 271.

4.  After completing the above actions, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

